Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on April 14, 2022, in which: 
Claims 1, 3,4, 7, 8, 13-16, and 20 are currently amended.  
Claims 1-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 8-10 of the applicant’s remarks, the applicant argues that Gurel fails to teach “detecting whether the first and second vehicles are performing pre-established vehicle operations from the group comprising at least two of the specified vehicle operations.”  The examiner respectfully disagrees.  The claim as currently written requires that the a group of at least two pre-established vehicle operations is defined, but not that at least two are detected.  Only one pre-established vehicle operation must be detected of the two and must be detected by two vehicles.  Only one vehicle must generate a detected event notification upon detection of the the pre-established vehicle operation.  Additionally, the list of pre-established vehicle operations is very broad.  Simply crossing the geofence boundary would read on at least a “transiting movement” and possibly more.  As shown in the office action, Gurel col. 3 lines 23-37 and col. 13 lines 8-20 explains crossing the geofence boundary, transiting movement, and directing the UAV to a landing location or alerting the operator, detected event notification.  Gurel also has clearly defined other pre-established vehicle operations such as landing in the predetermined landing location, among other pre-established vehicle operations that are different from crossing the geofence boundary.  Therefore, the rejection is respectfully maintained as further explained below.
On pages 7 and 10 of the applicant’s remarks, the applicant argues that Gurel’s invention is not “in relation to an airport” or “maintained at or near an airport.”  The examiner agrees that Gurel does not explicitly use the term “airport.”  However, the present invention being a near, in relation to, or maintained at an airport is only the intended use of the invention which is not given patentable weight.  The present invention could be implemented near, in relation to, or maintained at any property type.  Therefore, the examiner has pointed to Gurel col 13 lines 21-35 where Gurel teaches an unspecified property boundary to teach the airport as an airport within the present invention as currently claimed, is simply a type of property that does not impact the system, device, or method beyond the intended use.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No.: US 9,588,516 B1 (herein “Gurel”).

Claims 1 and 13
Consider claim 1, Gurel teaches a system (see Gurel Fig. 2) for enhancing airport and aircraft operations, comprising: 
an airport monitoring subsystem comprising a detection unit maintained at or near an airport, (see Gurel  Fig. 2, col. 5 lines 32-44, note Flight Planning System 200 as a component of Ground Control System 213 and User Device 212), where the detection unit comprises: 
an ADS-B radio receiver connected to an antenna and operable to receive ADS-B transmissions from a plurality of vehicles (see Gurel  Fig. 2, col. 5 lines 17-31 note communicate over wired or wireless channels, therefore a receiver is inherent.  Gurel col. 5 lines 10-16 explain that the ADS-B may be used); 
a processor (see Gurel Fig. 2, col. 5 lines 32-44, note processor) and 
a memory storing (see Fig. 2, col. 5 lines 32-44, note memory) instructions which, when executed by the processor, cause the processor to: 
define a group of pre-established vehicle operations comprising at least two of: a landing, a takeoff, a flyover, a transitioning movement, an anticipated runway incursion, taxiing, a stable approach, a spot landing, a traffic pattern movement, a stop and go movement, and a touch and go movement (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed, crossing the geofence boundary);
define a geofence volume (see Gurel Fig. 3, col. 13 lines 1-8 note FPS 200 may create the geofence); 
receive an ADS-B transmission from the ADS-B radio receiver when a first one of the plurality of vehicles is entering, within or leaving the defined geofence volume (see Gurel col. 13 lines 8-20, col. 20 line 65-col. 21 line 14  note determining that the UAV is about to enter or exit a geofence); 
detect whether the first one of the plurality of vehicles is performing a pre-established vehicle operation from the group of pre-established vehicle operations (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed); and 
receive an ADS-B transmission from the ADS-B radio receiver when a second one of the plurality of vehicles is entering, within or leaving the defined geofence volume (see Gurel col. 13 lines 8-20, col. 20 line 65-col. 21 line 14  note determining that the UAV is about to enter or exit a geofence.  Gurel Fig. 2 shows UAV 234A, 234B, and 234C); 
detect whether the second one of the plurality of vehicles is performing a pre-established vehicle operation from the group of pre-established vehicle operations (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed); and 
upon detecting that first one or the second one of the plurality of vehicles is performing a pre-established vehicle operation, generate a detected event notification (see Gurel col. 13 lines 8-20, col. 14 lines 51-54 the UAV can navigate to a landing location or warn the operator of the UAV with an audible alert).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2, Gurel teaches wherein the airport monitoring subsystem further comprises an airport DataComm unit, wherein the DataComm unit comprises a data modem/router connected to the detection unit and a network (see Gurel Fig. 1, Fig. 2, col. 22 line 58 – col. 23 line 11 note the FPS using wireless based and wired/cable-based mediums).

Consider claim 3, Gurel teaches wherein the detection unit receives ADS-B transmissions from the first or second one of the plurality of vehicles is on the ground (see Gurel col. 6 line 44 – col. 7 line 5 transmitting locations for landing and take off).

Consider claim 4, Gurel teaches wherein the detection unit records, from the received ADS-B transmission, one or more of the position (see Gurel col. 14 lines 26-46 note receiving the geospatial position of the UAV in-flight), altitude, groundspeed, track, transponder code, identification code, tail number and on ground status in detecting that the first or second one of the plurality of vehicles is performing a pre-established vehicle operation.

Consider claim 5, Gurel teaches wherein the geofence volume comprises one of: an area around an airport, an area around an airport runway, a time period (see Gurel col. 12 lines 44-67 note particular time period) and a noise sensitive area.

Consider claim 6, Gurel teaches wherein the geofence volume comprises a defined volume of airspace surrounding a UAV (see Gurel col. 12 lines 44-67 note 3D space).

Consider claim 8, Gurel teaches wherein the instructions further cause the processor to determine if one or more of the plurality of the vehicles is on a tracking list (see Gurel col. 14 lines 55-67 note record UAV geospatial position to keep track of it’s flight path) or to be placed on a tracking list.

Consider claim 9, Gurel teaches further comprising a sensor comprising at least one of: a radar sensor, a LiDAR sensor (see Gurel col. 3 lines 51-53 note Lidar), a forward looking infrared (FLIR) sensor and a wildlife sensor.

Consider claim 10, Gurel teaches wherein the geofence volume is static (see Gurel col 13 lines 21-35 note choosing a property boundary as the flight boundary geofence).

Consider claim 11, Gurel teaches wherein the geofence volume is dynamic (see Gurel col. 12 lines 62-65 note the geofence has dynamic aspects where the geofence may increase or decrease in size based on various conditions).

Consider claim 12, Gurel teaches wherein the notification comprises an ADS-B Out or other transmission to the vehicle (see Gurel col. 13 lines 8-20, col. 14 lines 51-54 note direct the UAV to land or warn the operator of the UAV).

Consider claim 14, Gurel teaches wherein the first operation is different from the second operation (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed). 

Consider claim 15, Gurel teaches wherein the instructions further cause the processor to query an external data system based upon the received ADS-B transmission and build a merged data record  (see Gurel Fig. 2, col. 10 lines 20-47 FPS 200 determines if new or updated flight package information is in the database record), and where the notification comprises one of: a safety analysis for the first or second vehicle (see Gurel col. 6 lines 44-48 safe locations for the UAV to take-off or land), a noise violation, a weather report at the time of the detected operation, a landing fee assessment and a mis-configured ADS-B installation for the first or second vehicle.


Consider claim 16, Gurel teaches a method, comprising:
receiving, via a radio receiver of a detection unit in communication with an antenna mounted at or near an airport, an ADS-B transmission from a vehicle (see Gurel col. 3 lines 23-27, col 6 lines 1-20, col. 13 lines 8-20 note detecting that the UAV has crossed a boundary of a geofence and instruction the UAV to return to a landing location where the geofence is set as a property boundary, an airport is a type of property); 
determining, from the ADS-B transmission that the vehicle is performing a pre-established vehicle operation in relationship to the airport (see Gurel col. 13 lines 8-20 the UAV is outside of the flight boundary geofence the UAV may detect a contingency condition and direct the UAV to return to a predefined landing location); 
querying, by a host in communication with the detection unit, an external data system based upon the received ADS-B transmission to obtain identification information associated with the vehicle (see Gurel Fig. 2, col. 10 lines 20-47 FPS 200 determines if new or updated flight package information is in the database record for the device identifier of the vehicle); 
generating a detected event notification based on the identification information and determining that the vehicle is performing the pre-established vehicle operation in relation to an airport (see Gurel col. 13 lines 8-20, col. 14 lines 51-54 the UAV can navigate to a landing location or warn the operator of the UAV with an audible alert upon detecting the UAV crossing the geofence boundary).

Consider claim 17, Gurel teaches further comprising receiving the ADS-B transmission from the vehicle while the vehicle is on the ground (see Gurel col. 6 line 44 – col. 7 line 5 transmitting locations for landing and take off).

Consider claim 18, Gurel teaches wherein the pre-established vehicle operation comprises a landing, a takeoff, a flyover, a transiting movement, an anticipated runway incursion, taxiing, a stable approach, a spot landing, a traffic pattern movement, a stop and go movement or a touch and go movement (see Gurel col. 3 lines 23-27, col. 7 lines 21-24, note landing, a deviation from the flight plan, a transition in speed, crossing the geofence boundary).
Consider claim 19, Gurel teaches wherein the notification comprises one of: a safety analysis for the vehicle (see Gurel col. 6 lines 44-48 safe locations for the UAV to take-off or land), a noise violation, a weather report at the time of the detected operation, a landing fee assessment and a mis-configured ADS-B installation for the vehicle.

Consider claim 20, Gurel teaches wherein the geofence volume comprises one of: an area around an airport, an area around an airport runway, a time period (see Gurel col. 12 lines 44-67 note particular time period) and a noise sensitive area.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurel, and further in view of Pub No.: US 2019/0019638 A1 (herein “Humphries”).

Consider claim 7, Gurel fails to teach wherein the instructions further cause the processor to identify suspected mis-configured ADS-B installations in one or more of the plurality of vehicles.  Humprheys teaches that the FAA mandates requiring pilot ADS-B Out system status notifications such as ADS-B FAIL (see Humphreys [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurel to include the recited teaching of Humphreys.  Such a modification would improve Gurel by satisfying FAA mandates (see Humphreys [0024]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647